Citation Nr: 0433683	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet, to include secondary to Agent Orange exposure in 
service.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy, secondary to Agent Orange exposure in 
service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran had active duty from October 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a fungal 
infection of the feet, which the Board has rephrased as a 
skin disorder of the feet, and peripheral neuropathy, both 
claimed secondary to Agent Orange exposure in service.

The issue of service connection for peripheral neuropathy 
secondary to Agent Orange exposure in service is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence shows that the veteran 
does not have a skin disorder of the feet.


CONCLUSION OF LAW

A skin disorder of the feet was not incurred in service.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled.  First, VA 
must notify the veteran of evidence and information necessary 
to substantiate his claims.  38 U.S.C.A. § f5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003).  The veteran was notified 
of the information and evidence necessary to substantiate his 
claim for service connection for a skin disorder of the feet, 
including the regulations pertaining to Agent Orange 
exposure, in a June 2002 letter, the August 2002 rating 
decision, and a July 2003 statement of the case (SOC).

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the June 2002 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the veteran was 
not specifically told to give VA everything he had pertaining 
to his claim, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In numerous communications 
with the VA, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the content requirements of a VCAA notice has been fully 
satisfied.  Any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records and these appear to be 
complete.  The RO has all relevant current records of 
treatment.  The veteran has not identified any additional 
records not already obtained and in fact wrote in June 2002 
that he had no further evidence to submit.  The veteran was 
also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO, and 
before a Veterans Law Judge, which he declined.  VA did not 
provide an examination, because the existing medical evidence 
is adequate and another examination is not necessary to 
decide his claim.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for service 
connection for a skin condition was received in December 
2001.  A VCAA letter was sent to the veteran in June 2002, 
and an initial rating decision was made in August 2002.  
Because the VCAA notice in this case was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  
The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to service connection for a skin condition of the 
feet.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Decision

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of herbicide exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 -
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the veteran claims that while in Vietnam, both 
his feet were infected due to exposure to Agent Orange, and 
became swollen to the extent that his "toe nails were 
falling off."  There is no medical evidence whatsoever, in 
either the service medical records, or the postservice 
records, of any skin disorder of the feet.  The veteran's 
feet were examined in August 2001, and the skin was noted to 
be intact.  Dermatological examination of the feet in January 
2002 noted the skin to be warm, dry and supple.  The medical 
evidence shows that the veteran's current skin condition is 
without abnormality.  This is uncontradicted by any other 
medical evidence in the claims file.  Without evidence of a 
current disability, there is nothing to service connect.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  

The Board has considered the veteran's statements regarding 
his feet; however, this is not competent evidence to diagnose 
disability.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2003).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
the veteran is competent to comment on observable symptoms of 
a skin disorder, the diagnosis of a skin disorder is beyond 
the range and scope of competent lay evidence contemplated by 
the applicable regulations, and it is not shown that the 
veteran possesses the requisite education, training or 
experience to provide competent medical evidence.  The 
preponderance of the evidence is against the claim for 
service connection, and because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2003).


ORDER

Service connection for a skin disorder of the feet, to 
include secondary to exposure to Agent Orange in service, is 
denied.


REMAND

In August 2001, the veteran was treated for complaints of 
numbness in his feet for several months.  The assessment was 
bilateral foot paresthesia.

A nerve conduction study of the legs in October 2001 
diagnosed mild peripheral neuropathy.  In December 2001, the 
veteran complained of bilateral foot numbness for one year, 
and an electric sensation in his feet.  

A podiatry examination in January 2002 noted that numbness in 
the veteran's feet had existed for a while.  NCS and EMG 
showed a decrease in nerve conduction in the right foot more 
so than the left with the predominant problem being in the 
peroneal nerve.  He indicated that he may have been exposed 
to Agent Orange in Vietnam.  A neurological and 
musculoskeletal examination of the feet resulted in an 
impression of peripheral neuropathy of unknown origin in both 
feet.  The veteran was referred for a neurology consultation 
in March 2002 which diagnosed mild peripheral neuropathy in 
the feet.  The examiner commented that the etiology was 
unclear.  

In a March 2003 letter, A. Delgado, MD, wrote that the 
veteran was under his care at the VA clinic.  "He has a 
peripheral neuropathy without a clear etiology.  Given his 
history of exposure to Agent Orange in Vietnam, I believe 
that his neuropathy is likely to be related to this exposure 
during his time of military service."  

The Board is unable to determine whether the veteran's 
peripheral neuropathy is related to Agent Orange exposure in 
service.  First, the presumption of exposure to Agent Orange 
applies only if the veteran had service in the Republic of 
Vietnam.  The veteran's discharge papers do not indicate 
service in Vietnam, and the service medical records do not 
show any treatment in Vietnam.  The Vietnam Service Medal and 
Vietnam Commendation Medal shown on his discharge papers are 
not conclusive evidence of his service in Vietnam, as both 
these were also awarded for service outside of Vietnam if in 
support of actions in Vietnam.  The RO should therefore 
verify the veteran's service in the Republic of Vietnam.

Once the veteran's Vietnam service is verified, the RO should 
schedule the veteran for an examination to determine whether 
it is at least as likely as not that his peripheral 
neuropathy is related to exposure to Agent Orange in service.  
The Board finds that the existing medical evidence in the 
claims file is conflicted and the brief March 2003 statement 
from Dr. Delgado does not appear to be supported by any 
scientific rationale or medical reasons and bases.  

For purposes of expediency, the relevant law and information 
copied from the Federal Register regarding scientific studies 
of peripheral neuropathy and herbicide exposure is set forth 
below for the use of the veteran, his representative, and the 
VA medical examiner:

Peripheral Neuropathy and Agent Orange

The regulations relating to service connection for veterans 
exposed to Agent Orange were revised effective November 25, 
1996, to include acute and subacute peripheral neuropathy.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (1996), [Fed.Reg. 
57586-89 (Nov. 7, 1996)],  "The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  Note 2 to 38 C.F.R. § 3.309.

Prior to enacting the above regulation, the Secretary 
published a Notice entitled "Diseases Not Associated With 
Exposure to Certain Herbicide Agents." [61 Fed.Reg. 41442-
4949(Aug. 8 1996).  The information contained in this notice 
is a result of an agreement entered into with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in the Republic of Vietnam during the Vietnam era and each 
disease suspected to be associated with such exposure.  NAS 
issued its initial report, entitled "Veterans and Agent 
Orange: Health Effects of Herbicides Used in Vietnam," on 
July 27, 1993, and a second report entitled "Veterans and 
Agent Orange: Update 1996,", on March 14, 1996.

Chronic peripheral nervous system disorders (chronic 
peripheral neuropathy) can be induced by many common medical 
and environmental disorders unrelated to herbicide exposure, 
such as alcoholism, diabetes, and exposure to other toxic 
chemicals.  In the Veterans and Agent Orange (VAO) reports, 
NAS stated that many case reports suggested that acute or 
subacute (transient) peripheral neuropathy can develop with 
exposure to dioxin, but that the most rigorously conducted 
studies argued against a relationship between dioxin or 
herbicides and chronic peripheral neuropathy.  VAO stated 
that, as a group, the studies on peripheral neuropathy 
suffered from various methodological defects, such as not 
applying consistent methods to define a comparison group, 
determine exposure, evaluate clinical deficits, use standard 
definitions of peripheral neuropathy, or eliminate 
confounding variables.  Occupational studies that did not 
have those methodological problems showed no difference in 
the incidence of peripheral neuropathy for workers exposed to 
herbicides and workers not so exposed.  (See 59 FR 343 for 
study citations.)

NAS in its 1996 report, assigned acute and subacute 
peripheral neuropathy to the category labeled 
limited/suggestive evidence of an association with herbicide 
exposure, which it defined as meaning there is evidence 
suggestive of an association between herbicide exposure and a 
particular health outcome, but that evidence is limited 
because chance, bias, and confounding could not be ruled out 
with confidence.  However, NAS continued to assign chronic 
peripheral neuropathy to the category labeled 
inadequate/insufficient evidence to determine whether an 
association exists.  Two case studies reported development of 
peripheral neuropathies within days of exposure to 2,4-D 
followed by gradual recovery over a period of months.  
Studies of the Seveso, Italy, accident suggested that 
peripheral nerve problems were more prevalent in the exposed 
group.  One of these studies demonstrated that those 
individuals with clinical signs of significant exposure 
(chloracne or elevated liver enzymes) showed a risk ratio of 
2.8.  Two subsequent follow-up studies showed no increased 
frequency of peripheral neuropathy several years after the 
accident among the highly exposed group.  Environmental 
studies and case reports suggest that the development of 
peripheral neuropathy can follow high levels of exposure to 
herbicides, and that peripheral neuropathy associated with 
herbicide exposure will manifest very soon after exposure.  
The trend to recovery in the individual cases reported and 
the negative findings of many long- term follow up studies of 
peripheral neuropathy suggest that, if a neuropathy develops, 
it resolves with time.  Their findings are consistent with 
others who found no evidence of increased occurrence of 
chronic persistent peripheral neuropathy after TCDD exposure.  
(See 61 FR 41446-47 for study citations.)

In a 1998 Update, NAS stated that no new information had 
appeared since the 1996 Update to alter its previous 
conclusions on chronic persistent peripheral neuropathy.  
Where peripheral neuropathy is due to a toxic exposure (such 
as to herbicides), it is characterized by acute onset and 
subsequent resolution of the neuropathy after exposure to the 
toxin is terminated.  It would not be expected to appear for 
the first time many years after exposure.  Although the 
Secretary has previously found a positive association between 
herbicide exposure and such acute and subacute (transient) 
peripheral neuropathy, considering all of the evidence, he 
has found that the credible evidence against an association 
between chronic nervous system disorders and herbicide 
exposure outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.  64 Fed. Reg. 59232 (Nov. 2, 
1999)

Chronic Persistent Peripheral Neuropathy

NAS has noted that there was inadequate or insufficient 
evidence of an association between exposure to herbicides and 
chronic persistent peripheral neuropathy.  Data from the Air 
Force Health Studies, in a large measure, accounted for this 
conclusion.

In Update 2000, NAS reported that AFHS, 2000, found five 
cases of peripheral neuropathy in the Ranch Hand ground crew.  
NAS stated that this finding was consistent with the expected 
prevalence for peripheral neuropathy in the general 
population and prevalence increases with age.  NAS noted that 
the development of a peripheral neuropathy associated with a 
toxic exposure begins when the exposure is occurring or 
shortly after cessation of the exposure.  Furthermore, the 
peripheral nervous system has the ability to repair itself 
when the exposure ceases.  Therefore, NAS stated that it is 
not biologically plausible that peripheral neuropathies found 
for the first time were caused by an exposure to herbicides 
that occurred 30 years earlier.

NAS concluded that there remains inadequate or insufficient 
evidence of an association between exposure to herbicides and 
chronic persistent peripheral neuropathy.  Taking account of 
the available evidence and NAS' analysis, the Secretary has 
found that the credible evidence against an association 
between herbicide exposure and chronic persistent peripheral 
neuropathy outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.  67 Fed. Reg. 42600 (June 24, 
2002).

A publication relating serum TCDD and peripheral neuropathy 
from the 1982, 1985, 1987, 1992, and 1997 examinations of the 
Ranch Hand study found significantly increased risk of 
peripheral neuropathy among Ranch Hand veterans in the high-
exposure category in 1997.  (Michael JE, Akhtar FZ, Arezzo 
JC, Garabrant DH, Albers JW. 2001.  Serum dioxin and 
peripheral neuropathy in veterans of operation ranch hand.  
Neurotoxicology 22:479-490.)  NAS noted a major problem in 
the interpretation of TCDD effects on the peripheral nerves 
in light of the presence of diabetes and preclinical diabetes 
in the majority of the cases identified.  NAS also noted that 
the cases of probable and possible peripheral neuropathy were 
identified for the first time in 1992 and 1997, with prior 
examinations being normal.  NAS determined that these 
findings weakened the ability to implicate TCDD exposure as 
the etiologic agent given that the peripheral nerve is known 
to repair itself after cessation of exposure or after 
diminution of the body burden of the responsible toxicant.

Taking account of the available evidence and NAS' analysis, 
the Secretary has found that the credible evidence against an 
association between herbicide exposure and chronic persistent 
peripheral neuropathy outweighs the credible evidence for 
such an association, and he has determined that a positive 
association does not exist.  68 Fed. Reg. 27630 (May 20, 
2003).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action:

1.  The RO should contact the National 
Personnel Records Center for verification 
of the veteran's service within the 
Republic of Vietnam.  

2.  If service in Vietnam is confirmed, 
the RO should schedule the veteran for a 
VA examination to determine if peripheral 
neuropathy is related to service.  The 
examiner should review the claims file 
and provide an opinion on whether it is 
at least as likely as not that peripheral 
neuropathy was caused by exposure to 
Agent Orange in service.  The examiner 
should provide complete rationale for the 
opinion.  In rendering the requested 
nexus opinion, the examiner is referred 
to the above-cited studies and should 
reconcile the opinion with the March 2003 
letter from Dr. Delgado.  Forward the 
claims file to the examiner for review 
prior to the examination.

3.  The RO should readjudicate  the issue 
of entitlement to service connection for 
peripheral neuropathy secondary to Agent 
Orange exposure in service.  If the 
decision results in less than a full 
grant of the benefits sought on appeal, a 
Supplemental Statement of the Case (SSOC) 
should be prepared.  Thereafter the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



